— Appeal by the defendant from a judgment of the Supreme Court, Queens County (Farlo, J.), rendered October 17, 1985, convicting him of robbery in the first degree (two counts), robbery in the second degree (two counts), attempted robbery in the second degree, and criminal possession of stolen property in the third degree, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
The defendant contends that there was not legally sufficient evidence to establish his guilt. Viewing the evidence in the light most favorable to the prosecution (see, People v Contes, 60 NY2d 620), we find that it was legally sufficient to support the conviction. Moreover, upon the exercise of our factual review power, we find that the verdict was not against the weight of the evidence (see, CPL 470.15 [5]).
The defendant further claims that he was denied his constitutional right to a speedy trial (CPL 30.20), and that the People were not ready for trial within the time prescribed by statute (CPL 30.30). However, the defendant did not request dismissal of the indictment on those grounds before the Supreme Court and therefore these claims have not been preserved for appellate review (People v Jordan, 62 NY2d 825).
We have examined the defendant’s remaining contention and find it to be without merit. Mollen, P. J., Mangano, Brown and Sullivan, JJ., concur.